Case 1:20-cv-10671-JSR Document 49 Filed 02/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE DASH GROUP LLC,
20-cv-10671 (JSR)

Petitioner,
ORDER

 

-y-
JPMORGAN CHASE and EDWYNA W
BROOKS d/b/a EW BROOKS BOOKS
LLC,

Respondents.

JED S. RAKOFF, U.S.D.JdJ.

This enforcement action relates to the efforts of respondent
Edwyna W Brooks D/B/A EW Brooks Books LLC (“Brooks”) to collect on
her $300,000 judgment (the “Judgment”) awarded against Damon Dash

(“Dash”) and Poppington LLC (“Poppington”) in a related trademark

and copyright infringement action before this Court. See Brooks v.

Dash, 19~cv-1944 (the “Underlying Action”). Earlier today, the Court
so-ordered a stipulation submitted alongside a supersedeas bond in
the Underlying Action. See 19-cv-1944, Dkt. No. 112 (the “Supersedeas
Bond”) ; Dkt. No. 113 (the “Stipulation”). Pursuant to the
Stipulation, Brooks must “immediately vacate” all “restraining
notices or levies” served in connection with the Judgment and
“discontinue any pending claims to enforce her Judgment.”

Stipulation at 2-3. The Stipulation plainly requires Brooks to vacate

PELE NORRIE RELL Soe OEE woes cesion Sana Ee MEE ORS Man
Case 1:20-cv-10671-JSR Document 49 Filed 02/17/21 Page 2 of 2

the restraining notices at issue in this action and to discontinue
her counterclaims in this action. Therefore, the motion to intervene
of Dash and Poppington is hereby denied as moot. The Clerk of the
Court is directed to close the entry at docket number 29.

SO ORDERED.

Dated: New York, NY
February 17, 2021

 
